PER CURIAM.
Appellant-defendant appeals an order and final judgment awarding appellee’s attorney of record attorney’s fee in the sum of $4,800 to be paid by appellant.
The order and final judgment recites that the court “heard the testimony of the defendant and numerous expert witnesses who testified on behalf of defendant and plaintiff’s attorney on both July 30, 1968 and September 5, 1968.”
The appellant has brought to this court in the record-on-appeal only such testimony as was adduced at the hearing of September 5, 1968. Appellee filed directions to the clerk to include in the record-on-appeal “all pleadings, testimony and evidence whatsoever in the above entitled cause.” Appellee also filed directions to the court reporter to “transcribe all proceedings that were stenographically or otherwise reported *731in the above entitled cause for inclusion in the record on appeal.”
It is evident that the testimony adduced at the proceeding held on July 30, 1968 was not stenographically or otherwise reported. This being true, this court cannot review the order and final judgment appealed as it was based at least in part upon the testimony presented before the court on July 30, 1968, which is not included in the record-on-appeal.
For the foregoing reason the motion to quash is
Granted.
HOBSON, A. C. J., and PIERCE and MANN, JJ., concur.